                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK


 NEW YORK STATE ASSEMBLYWOMAN
 DIANA C. RICHARDSON and NEW YORK
 STATE SENATOR ZELLNOR Y. MYRIE,

                                    Plaintiffs,

                v.                                  No. 21-cv-3609
 THE CITY OF NEW YORK, Mayor BILL de
 BLASIO; NYPD Commissioner DERMOT
 SHEA; NYPD Chief of Department RODNEY
 HARRISON, as successor in interest to
 TERENCE MONAHAN (retired); and NYPD
 Members of the Service JOSEPH B.
 TAYLOR, JESSICA CLINTON, GIOVANNI
 CALDERON, SOLOMON C. JACOBS,
 JORGE PEREZ, and JOHN DOE #1,

                                Defendants.


                          MOTION TO WITHDRAW AS COUNSEL

To the Clerk of this Court and all parties of record:

       PLEASE TAKE NOTICE that, pursuant to Local Rule 1.4, Anne O’Toole, counsel for

Plaintiffs, respectfully requests that the Court order her withdrawal from the above-captioned

matter, as she will no longer be associated with Kaplan Hecker & Fink LLP, effective August 13,

2021. Kaplan Hecker & Fink LLP, 350 Fifth Avenue, 63rd Floor, New York, NY 10118 will
continue to represent Plaintiffs, and this withdrawal will cause no prejudice to any other party, or

to the Court, and should be granted.

Dated: August 13, 2021

                                                             /s/ Anne O’Toole
                                                             Anne O’Toole
                                                             KAPLAN HECKER & FINK LLP
                                                             350 Fifth Avenue, 63rd Floor
                                                             New York, New York 10118
                                                             Tel: (212) 763-0883
                                                             Fax: (212) 564-0883
                                                             aotoole@kaplanhecker.com

                                                             Counsel for Plaintiffs Diana C.
                                                             Richardson and Zellnor Y. Myrie




                                                 2
